Case 1:19-cv-03377-LAP Document 66 Filed 10/10/19 Page 1 of 1

LAW OFFICES OF

Adal, Beatuna Sy Kamins, PE

   

ARTHUR L. AIDALA BEIS 13 AvENVE
MARIANNE E BERTUNA . BROOKLYN, New YORE 11228
HOM, Baaiy KAMING (RET) 946 Fie'TH AVENUE Te: (7 18) Paa-9e08
JOHN S, ESPORTS Fax: (718) Se t-g2g2
Connone Gute NEW YORK, N¥ 10036
MICHAEL T. JACCARING TELEPHONE! (212) 486-001 1 OF COUNSEL
IMRAN 4. ANSARI AEP A. BARATTA
AxbagA M. ARRIGO FACSIMILE: (212) 75O-3297 . Bhiicn CASEANDRA

 

 

SENIOR COUNSEL, WWW.AL
LOUIS FL. AIGALA
JOSEPH PB. BARATTA

LAM A. SANT

VIA ECF

 

7 s t= ane)
Honorable Loretta A. Preska yho on ota Assert I 4 Le aie fie rs ON oe
United States District Court °

Southern District of New York
500 Pearl Street in Jer ate gf se

New York, NY 10007

Re:  Giuffre v. Dershowitz, Case No. 19-Civ-3377-LAP
Audio Recording
PRESRA

LORETTA .
Dear Judge Preska, jo/ / o/| / q OAITED A cee DISTRICT JORAR

In accordance with your Honor’s order [Dkt. No. 56], Defendant Alan Dershowitz (“Prof.
Dershowitz”) submitted a digital copy of the subject audio recording to Stroz Friedberg LLC for
forensic analysis on Monday, October 7, 2019.

 

Since the submission of the digital copy, Professor Dershowitz has found a microcassette
that he believes is the original recording of the subject conversation.

As the microcassette is a piece of tangible evidence that is subject to possible erasure,
breakage, and exposure to the elements, Professor Dershowitz has understandable reservation
relinquishing control of the microcassette to a third-party who is operating at the behest of both
parties to this action.

As Professor Dershowitz has already provided the digital copy to Stroz Friedberg LLC in

accordance to your Honor’s order, he respectfully seeks the Court’s guidance as how to proceed
with the subject microcassette, given the concerns raised herein.

Respectfully Submitted,

‘simran H. Ansari
Imran H. Ansari

CC: Counsel for Plaintiff via ECF)

 

 
